Name: Commission Regulation (EEC) No 2575/76 of 22 October 1976 amending or repealing various Regulations concerning intervention in the milk sector
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  agricultural policy
 Date Published: nan

 23 . 10 . 76 No L 293/23Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2575/76 of 22 October 1976 amending or repealing various Regulations concerning intervention in the milk sector  Commission Regulation (EEC) No 1717/72 of 8 August 1972 on the sale of butter at a reduced price to non-profit-making institutions and organi ­ zations (9), as last amended by Regulation (EEC) No 2242/76 ,  Commission Regulation (EEC) No 71 /73 of 4 January 1973 on the sale of butter from public stocks ( 10 ), as last amended by Regulation (EEC) No 3038 /74 ("),  Commission Regulation (EEC) No 3.49/73 of 31 January 1973 on the sale at reduced prices of inter ­ vention butter for direct consumption as concen ­ trated butter ( 12 ), as last amended by Regulation (EEC) No 2586/75 ( 13 ),  Commission Regulation (EEC) No 232/75 of 30 January 1975 on the sale of butter at reduced prices for use in the manufacture of pastry products and ice cream ( H ), as last amended by Regulation (EEC) No 1 980/76 ( 15 ),  Commission Regulation (EEC) No 2978 /74 of 26 November 1974 laying down conditions for the sale for export of skimmed-milk powder held by intervention agencies and concerning the adjust ­ ment of refunds fixed in advance for skimmed ­ milk powder not coming from intervention stocks ( lb ),  Commission Regulation ( EEC) No 3178 /75 of 4 December 1975 on the sale by tender of skimmed ­ milk powder at a reduced price for export in the form of compound feedingstuffs ( l7 ),  Commission Regulation (EEC) No 3253/75 of 12 December 1 975 on the sale by tender of skimmed ­ milk powder for processing into compound feedingstuffs ( 1S ), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation ( EEC) No 559/76 ( 2 ), and in particular Articles 6 (7) and 7 (5) thereof, Whereas Article 15 of Commission Regulation ( EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention ( 3 ), as amended by Regu ­ lation ( EEC) No 2054/76 (4 ), repeals certain provisions in various Regulations on intervention in the milk sector ; Whereas other provisions of certain of those Regula ­ tions should be adapted to the common detailed rules ; Whereas a number of the Regulations mentioned in Article 15 of Regulation ( EEC) No 1687/76 have ceased to have any practical effect , and may therefore be repealed ; Whereas the Regulations to be amended or repealed are the following :  Commission Regulation ( EEC) No 1282/72 of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces ( 5 ), as last amended by Regulation ( EEC) No 2242/76 ( 6 ),  Commission Regulation ( EEC) No 1519 /72 of 14 July 1972 on the sale by tender of butter at reduced prices for the exportation of certain fat compounds ( 7 ), as last amended by Regulation ( EEC) No 2904/73 ( s ), ") O | No L. IS I , 9 . 8 . 1972 , p . 11 . I : ) O | No L 12 . 13 . 1 . 1973 , p . 14 . ") O'l No L. 32 3 . 12 . 1974 , p . S. '  ) O'l No L. 40 , 13 . 2 . 1973 , p . 1 . O") No L 263 , II . 10 . 1975 , p . IS . N ) O'l No L 24 . * 1 . I. 197S , p . 4 v '-') O") No I. 217 , 10 . S. 1976 , p . 1 4 . ' ») O'l No 1 . 31 -, 2 "'. 11 . 1 9 "7 4 , p . 17 . 1 ') O'l No 1 . 31 \ v 12 . 19-S , p . I S. IS ) O'l No I. 322 , I &gt; . 1 2 . 1 97 S , p . 29 . [') O ) No 1. 1 4S , 2S . 6 . 1 96S , p. 13 . -) O'l No L 67 , I S. 3 . 1976 , p. 9 . -' ¢) O'l No L 190 , 14 . 7 . 1976 , p. 1 . 4 ) OJ No L 22S , 20 . S. 1976 , p. 17 . 5 ) OJ No L 142 , 22 . 6 . 1972 , p. 14 . h ) OJ No L 252 , 16 . 9 . 1976 , p. 1 9 . 7 ) O'l No L 162 , IS . 7 . 1972 , p. 15 . s ) O'l No L 29S , 26 . 10 . 1973 , p. 21 . No L 293/24 Official Journal of the European Communities 23 . 10 . 76 security calculated to ensure that it is delivered to and taken over by the institution or organiza ­ tion in question . Such security shall be equal to the amount by which the buying-in price is reduced , pursuant to Article 3 ( 1 ), plus 15 units of account per 100 kilo ­ grammes.'  Commission Regulation (EEC) No 3354/75 of 23 December 1975 on the sale by invitation to tender of skimmed-milk powder at a reduced price for processing into compound feedingstuffs for pigs or poultry ('), as last amended by Regulation (EEC) No 357/76 ( 2 ); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , Art idc 3 Article 1 1 of Regulation (EEC) No 349/73 is amended to read as follows :HAS ADOPTED THIS REGULATION : Article 1 A rtic e 1 1 Article 5 of Regulation (EEC) No 1282/72 is amended to read as follows : The aid referred to in Article 3 ( 1 ) shall be paid to the signatory to the storage contract only on production of proof that the conditions laid down in Articles 5 and 6 have been fulfilled .'Article 5 Article 4Where the butter is purchased by an intermediary, delivery thereof shall be conditional upon the pro ­ vision of security calculated to ensure that it will be delivered to and taken over by the army or similar forces . Such security shall be equal to the amount by which the buying-in price is reduced , pursuant to Article 2 , plus 15 units of account per 100 kilo ­ grammes .' The initial four lines of the first subparagraph of Article 18 (3) of Regulation (EEC) No 232/75 are replaced by the following : ' 3 . In respect of products specified in Article 6 ( 1 ) (b), Member States may provide that the control referred to in Article 2 ( 1 ) of Regulation (EEC) No 1687 /76 shall be regarded as having been imple ­ mented if the seller submits a statement from the final user in which the latterArticle 2 Article 6 of Regulation (EEC) No 1717/72 is amended to read as follows : Article 5 Article 6 In cases where : Regulations (EEC) No 1519/72 , (EEC) No 71 /73 , (EEC) No 2978 /74, (EEC) No 3178 /75 , (EEC) No 3253 /75 and (EEC) No 3354/75 are hereby repealed . Article 6  the butter is purchased by an intermediary ,  the quantity covered by the purchase contract exceeds five metric tons , or This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. However, products removed from intervention stocks before this date shall remain subject to the provisions then applicable .  the institution or organization concerned is located in a Member State other than the Member State of sale , delivery of the butter shall be conditional upon the provisions of This Regulation shall be binding in its States . entirety and directly applicable in all Member Done at Brussels , 22 October 1976 . For the Commission P. J. LARDINOIS /Member of the Commission (') Ol No L .V ?&lt;), 24 . 12 . 1S&gt;75 , p . 31 . (-') OÃ  No L 44 , 20 . 2 . 1^76 , p . 12 .